Graves, O. J.
The defendant in error recovered judgment before a justice of the peace which was affirmed in the-circuit court on oertiora/ri and the railway company now ask a reversal in this court on writ of error.
*501No grounds of error can be considered except those alleged in the affidavit for the certiorari, and the main one is that the justice refused to non-suit the plaintiff at the •close of her evidence. It is true that the motion was not ■denominated one for a non-suit, but such appears from the return to have been its effect. • The plaintiff offered to submit the' whole case on her evidence, but the counsel for ■the railroad company declined to do so and insisted on a ■decision of the motion under the reservation of a right to .submit evidence if the ruling was adverse.
The ruling of the justice was correct. There was evidence tending to sustain the plaintiff’s action and she was •entitled to have it submitted.
The questions concerning evidence are unimportant. Cheney v. Russell 44 Mich. 620. This disposes of the case. There are some matters in the brief which are beyond the «charges of error and we do not consider them.
The judgment should be affirmed with costs.
The other Justices concurred.